Citation Nr: 1456402	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-21 230	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a hearing before the Board at the RO in June 2011, but he cancelled his request, as indicated in a written submission, filed by his representative.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In addition to a paper claims file, there is a Virtual VA claims file associated with the Veteran's claim.  A review of Virtual VA reveals documents that are duplicative of those in the paper claims file with the exception of a December 2014 brief from the Veteran's representative.  The Veterans Benefits Management System (VBMS) does not contain any documents.  


FINDING OF FACT

On June 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

In the present case, the Veteran, through his authorized representative, withdrew his appeal in a May 2011 written submission that was received by the Board in June 2011.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.

The Board acknowledges the December 2014 written brief submitted by the Veteran's representative.  Nonetheless, the Board notes that the Veteran did not file a new notice of disagreement and substantive appeal following his withdrawal in June 2011.  Therefore, the issues are no longer on appeal. 38 C.F.R. § 20.204(c).


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


